Exhibit 10.1


* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



























GOBANK AMENDMENT TO
WALMART MONEYCARD PROGRAM AGREEMENT
This GoBank Amendment to Walmart MoneyCard Program Agreement (“Amendment”) is
made as of August 23, 2014 (“Amendment Effective Date) by and among (1) Wal-Mart
Stores, Inc., Wal-Mart Stores Texas L.L.C., as the successor to Wal-Mart Stores
Texas. L.P Wal-Mart Louisiana, LLC, Wal-Mart Stores Arkansas, LLC, Wal-Mart
Puerto Rico, Inc. and Wal-Mart Stores East, L.P., (each of the foregoing,
individually and collectively, -Retailer”), (2) Green Dot Bank (“Bank”), and (3)
Green Dot Corporation (“Green Dot”). Each of the foregoing parties is sometimes
referred to herein as “Party,” and collectively they are referred to as the
“Parties.”
WHEREAS, Retailer, Green Dot and GE Money Bank, n/k/a GE Capital Retail Bank
entered into that certain Walmart Money Card Program Agreement, as from time to
time amended (as amended, “Agreement”), pursuant to which, among other things,
Walmart sells in its Participating Stores Walmart MoneyCards issued by Bank and
serviced by Green Dot, sells Additional Cards issued by Bank and provides POS
Loads with respect to Walmart MoneyCards, Additional Cards, GD Network Cards and
Third Party Cards;
WHEREAS, Bank is the assignee of the rights and obligations of GE Money Bank,
n/k/a GE Capital Retail Bank under the Agreement and related agreements,
including the May 27, 2010 Amended and Restated Agency Appointment Agreement
between Retailer and GE Money Bank, n/k/a GE Capital Retail Bank;
WHEREAS, the Parties desire that Retailer market, promote and sell in
Participating Stores and provide POS Loads in Participating Stores of Bank’s
GoBank checking account product (“GoBank Product”) pursuant and subject to the
terms of this Amendment;
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:
1.    Capitalized terms used in this Amendment and not specifically defined in
this Amendment shall have the meaning set forth in the Agreement.
2.    The Amendment to Walmart MoneyCard Program Agreement dated March 14, 2013
is terminated.
3.    The GoBank Product will constitute and be deemed to be an “Additional
Card” under the Agreement. The retail purchase fee for the GoBank Product is
$2.95. Except as expressly set forth in this Amendment, Retailer shall have the
same rights and obligations with respect to the GoBank Product as Retailer has
under the Agreement with respect to Additional Cards, and Green Dot and Bank
shall have the same rights and obligations with respect to the GoBank



--------------------------------------------------------------------------------




Product as Green Dot and Bank have under this Agreement with respect to the
Additional Cards.
4.    Green Dot shall pay Retailer a commission of $[*] for each POS Load of the
GoBank Product at Participating Stores.
5.    For a period of [*] from the Amendment Effective Date, other than at or
through Participating Stores, Green Dot and Bank will not promote, market.
distribute offer, sell or provide the GoBank Product or [*] at or through any
general or specialty retail, grocery, wholesale membership club or merchandising
business in the Program Territory (including Puerto Rico) that sells or leases
goods or merchandise at retail to consumers or businesses, whether through
physical locations, via the internet or both.
6.    Except as expressly amended or supplemented hereby, the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of any inconsistency between the terms of this Amendment and the Agreement, the
terms of this Amendment shall control. This Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together constitute one and the same agreement. The
Parties may execute and deliver this Amendment electronically, including by
facsimile.
IN WITNESS WHEREOF, Retailer, Bank and Green Dot have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the Amendment Effective Date.
WAL-MART STORES, INC    GREEN DOT BANK
WAL-MART STORES ARKANSAS, LLC
WAL-MART STORES EAST, L.P.
WAL-MART STORES TEXAS, L.L.C.    By: /s/ Steven Streit    
WAL-MART LOUISIANA, LLC    Name: Steven Streit    
WAL-MART PUERTO RICO, INC.    Title: Chairman of the Board    
By: /s/ Daniel J. Eckert    
Name: Daniel J. Eckert
Title: Senior Vice President








GREEN DOT CORPORATION


By: /s/ Steve Streit    
Name: Steve Streit    
Title: CEO    



*Confidential Treatment Requested
